Citation Nr: 0933591	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that granted service 
connection for diabetes mellitus with a disability rating of 
20 percent.

The Veteran appealed the initial rating to the BVA, and in a 
decision dated in July 2006, the Board affirmed the RO's 
decision.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in December 2007, the Court 
granted a Joint Motion for Remand (Joint Motion) filed by the 
parties in the case and returned the case to the Board for 
compliance with the instructions in the Joint Remand.

In May 2008, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

Additional evidence was received after the issuance of the 
Supplemental Statement of the Case in August 2008, without a 
waiver of the right to have the additional evidence reviewed 
by the RO.  However, as the additional evidence does not have 
a bearing on the appellate issue, a referral of the 
additional evidence to the RO for initial consideration is 
not necessary.  38 C.F.R. § 20.1304(c).

The evidence of record has raised a claim of service 
connection for erectile dysfunction.  However, this matter is 
not before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate action.



FINDING OF FACT

Throughout the period on appeal the evidence shows that the 
Veteran's type II diabetes mellitus requires insulin and 
dietary restrictions, but it does not require regulation of 
activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 4.1-4.14, 
4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2005 and May 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006), and; Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
Veteran's appeal.  

The Veteran essentially contends that the initial evaluation 
assigned for his diabetes mellitus does not accurately 
reflect the severity of this disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

A rating decision dated in June 2002 granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation under Diagnostic Code 7913. 

Under that Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent is 
assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  

A 60 percent disability rating is warranted when the diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A maximum 100 percent rating is warranted if the disorder 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
three hospitalizations a year or weekly visits to a diabetic 
provider, plus either progressive loss of weight and strength 
or signs that would be compensable if separately evaluated.  
38 C.F.R. § 4.119, Diagnostic Code 7813.

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (defining the term within the 
criteria for a 100-percent rating)).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately consider the Veteran's diabetes based on the VA 
examination in January 2005 and clinical treatment records 
more contemporaneous with the examination in 2005, and the VA 
examination in January 2008 and the clinical treatment 
records more contemporaneous with the examination in 2008.

VA treatment records from August 1993 to January 2005 show 
that the Veteran took insulin and followed a restricted diet 
in an effort to manage his diabetes.  A March 1998 VA record 
noted that diabetic retinopathy screening revealed no 
retinopathy on either eye.  

On VA examination in January 2005, the Veteran reported 
weight loss of 5 pounds in the previous year.  He took 
insulin for his diabetes and followed a restricted diet.  The 
Veteran reported episodes of hypoglycemic reactions or 
ketoacidosis, but denied a history of hospitalizations.  
Frequency of medical visits for diabetic care was monthly or 
less.  He also denied being instructed to regulate or 
restrict activity, although he related inability to engage in 
strenuous activity.  The Veteran complained of vision 
problems and indicated that he had given up night driving and 
was prescribed reading glasses.  He also reported symptoms 
associated with peripheral neuropathy of the upper and lower 
extremities.  The Veteran reported that he was employed as a 
forklift operator and his disability had resulted in 
increased tardiness and absenteeism.  

Based on the Veteran's reports, the examiner opined that the 
Veteran's diabetes had a significant occupational impact 
because of decreased mobility, decreased manual dexterity, 
vision difficulty, lack of stamina, weakness, and fatigue or 
pain.  The examiner estimated that the Veteran's diabetes had 
a severe impact on the Veteran's ability to exercise, a 
moderate impact on his ability to do chores, and mild impact 
on his ability to do shopping.  The examiner indicated that 
she had not reviewed the claims file in preparation for the 
examination.  

In a subsequent addendum report, the examiner reported having 
reviewed the Veteran's claims file and noted that the Veteran 
was diagnosed with diabetes in June 1993.  

Accordingly, prior to January 2005, the evidence shows 
diabetes mellitus requiring insulin and a restricted diet.  
The evidence does not demonstrate that the Veteran's diabetes 
has required regulation of activities.  While the VA examiner 
in January 2005 noted that the Veteran's diabetes had a 
moderate to severe impact on the Veteran's ability to 
exercise and work, because of decreased mobility, decreased 
manual dexterity, vision difficulty, lack of stamina, 
weakness, and fatigue or pain, these findings were based on 
the Veteran's reported complaints.  There is no evidence in 
the clinical treatment notes consistent with regulation of 
activities due to diabetes.  Moreover, the Veteran denied 
being instructed to regulate or restrict activity.  

To the extent that the Veteran complained of symptoms 
associated with the upper and lower extremities, the RO has 
already rated separately the complications of diabetes 
mellitus, namely, peripheral neuropathy of the lower and 
upper extremities, separately rated as 10 percent disabling.  
The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

To the extent that the Veteran presented complaints of 
blurred vision associated to diabetes, VA treatment records 
reflect that diabetic retinopathy screening was negative for 
any findings of diabetic retinopathy. 

Therefore prior to January 2005, the Veteran does not meet 
the criteria for a 40 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Accordingly, entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus is 
not established.

The clinical treatment reports after January 2005 show that 
the Veteran's insulin intake was increased.  There is no 
evidence in these treatment reports that the Veteran's 
diabetes has resulted in hospitalizations or restricted 
activities.  

On VA examination in July 2008, the examiner noted that the 
Veteran's diabetes was progressively worse and at that time 
it required insulin more than once daily.  The Veteran denied 
a history of hospitalization or being instructed to follow a 
restricted diet.  He also indicated that his ability to 
perform strenuous activities was not restricted.  The 
examiner diagnosed diabetes mellitus type II.  The examiner 
reported reviewing the claims file in preparation for the 
examination.  The examiner noted cataract extraction in both 
eyes in 2007, with no evidence of diabetic retinopathy.  

In the absence of regulation of activities, the criteria for 
the next higher rating have not been met at any time during 
the appeal period.  And while the Veteran reported 
experiencing episodes of hypoglycemic reactions or 
ketoacidosis, none are shown in any treatment records.  But 
even if such episodes were shown, the criteria for the next 
higher 60 percent evaluation contemplate regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Since the prerequisite for a 60 percent 
evaluation requires regulation of activities, and the Veteran 
is not shown to require regulation of activities for 
treatment of his diabetes, the criteria for a 60 percent 
evaluation have not been met.  

But even were the Board to accept the Veteran's statements 
that he avoided strenuous activities, what would still be 
missing would be evidence, coupled with the regulation of 
activities, of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  In this regard, there is no evidence that the 
Veteran has experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, or as indicated above, that he has complications of 
his diabetes that would not be compensable if separately 
evaluated.  As such, the Board concludes that a higher 
evaluation for the Veteran's diabetes is not warranted.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms from diabetes mellitus cause 
impairment in occupational and social functioning.  Such 
impairment is contemplated by the rating criteria, which 
reasonably describe his disabilities.  Indeed, in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  Additionally, the 
Veteran's claim for a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities 
was granted, effective December 2006.  The Board finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


